Cardona, P. J. (dissenting).
I respectfully dissent. The doctrine of estoppel can be applied "against a governmental entity if failure to apply the doctrine would defeat a right legally and rightfully obtained” (Matter of Owens v McGuire, 121 AD2d 292, 295). This is an " 'unusual factual situation[ ]’ ” (Matter of E.F.S. Ventures Corp. v Foster, 71 NY2d 359, 369) unlike those where a plaintiff fails to take steps to secure a benefit (see, Freda v Board of Educ., 224 AD2d 360) or loses out on a future benefit because of misinformation supplied by a public employer (see, Matter of Novak v New York State Off. for Aging, 226 AD2d 859).
Here, it is undisputed that plaintiff rightfully earned vacation leave time and accrued certain benefits prior to her retirement. No doubt had defendant City of Troy informed its department heads and exempt full-time personnel of its plans to discontinue its established practice and policy of permitting accumulations of leave in excess of 30 days and not follow the 1988 resolution, plaintiff would have used her vacation time and not let it accumulate. She certainly had the right to rely on the express policy and established practice of her employer and she did so to her detriment. In my opinion, this case presents " 'one of those rarest of cases where estoppel [should be] applied against a governmental agency’ ” (Matter of Novak v New York State Off. for Aging, supra, at 860, quoting Matter of Rembert v Perales, 187 AD2d 784, 786) to prevent the injustice of stripping plaintiff of vacation time earned and accrued over many years of labor simply because the City, unilaterally and without notice, decided to revert back to its prior policy as expressed in the ordinance. Ordered that the order is affirmed, without costs.